               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                     Case No. 17-CR-28-JPS-JPS
 v.

 MARKEITH D. PHIPPS,
                                                                   ORDER
                      Defendant.


1.      BACKGROUND

        Defendant filed a motion seeking compassionate release. (Docket

#26). After this Court referred this matter to Federal Defender Services of

Wisconsin, Inc. (“FDS”) for review, FDS informed the Court that it would

file a supplement to Defendant’s motion. (Docket #27, #28). In December

2020, FDS submitted its supplement and a motion to seal some of the

exhibits thereto. (Docket #37, #38, #39). Shortly thereafter, the Government

indicated that it would not be filing a brief in opposition to Defendant’s

motion and FDS’s supplement, leaving resolution of this matter to the

Court’s discretion. (Docket #40). FDS subsequently filed a letter with the

Court indicating that it would not be filing a reply brief. (Docket #41).

Having reviewed these submissions, the Court will grant Defendant’s

motion for compassionate release.

2.      FACTS

        In April 2017, Defendant pleaded guilty to being a felon in

possession of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2).

(Docket #11). The Court sentenced Defendant to a term of 54 months of

imprisonment, which was below the applicable Sentencing Guideline



     Case 2:17-cr-00028-JPS Filed 01/22/21 Page 1 of 9 Document 42
range. (Docket #22). The Court ordered that Defendant’s first 24 months of

incarceration were to run concurrent with his state sentence. (Docket #24 at

2). Thereafter, Defendant was to serve the remaining 30 months in federal

custody. (Id.) Defendant has been in federal custody since November 19,

2019 and, prior to that date, had been in state custody for over three years.

(Docket #37 at 4). Defendant is currently incarcerated at Federal Medical

Center Butner (“FMC Butner”),1 an administrative security federal medical

center located in Butner, North Carolina.2 Although Defendant’s tentative

release date is December 29, 2021, his attorney avers that Defendant “will

also get some time at a halfway house placement,” and thus, “a reasonable

estimate of his release to a halfway house would be sometime in the

summer of 2021.” (Docket #37 at 24).

       Currently, at FMC Butner, there is one confirmed active inmate case

of COVID-19 and ten confirmed staff cases.3 In total, the Bureau of Prisons

reports that there has been one inmate death at FMC Butner and a total of

160 inmates have recovered from the virus.4 Defendant’s counsel also refers

to the presence of the coronavirus at the larger Butner Federal Correctional

Complex, described as “a sprawling compound of five prisons,” which

consists of FMC Butner (the medical center), two medium security prisons,




       1  Fed. Bureau of Prisons, Find an Inmate, https://www.bop.gov/inmateloc/
(last visited Jan. 21, 2021).
       2Fed. Bureau of Prisons, FMC Butner: An Administrative Security Federal
Medical Center, https://www.bop.gov/locations/institutions/buh/ (last visited Jan.
21, 2021).
       3 Fed.   Bureau      of      Prisons,        COVID-19        Coronavirus,
https://www.bop.gov/coronavirus/ (last visited Jan. 21, 2021).
       4   Id.


                            Page 2 of 9
  Case 2:17-cr-00028-JPS Filed 01/22/21 Page 2 of 9 Document 42
a low security unit, and a minimum security camp.5 Previously, in “June 8,

2020, the FBOP reported 19 inmate deaths and 664 active inmate and staff

infections” throughout the entire Butner complex. Hallinan v. Scarantino,

466 F. Supp. 3d 587, 596 (E.D.N.C. 2020).

       Defendant is at FMC Butner due to his medical conditions. He is

considered a “Care Level 4” inmate, and thus, requires services available

only at a BOP Medical Referral Center. (Docket #37 at 7). Care Level 4

inmates are those whose “functioning may be so severely impaired as to

require 24-hour skilled nursing care or assistance.” (Id.) Defendant requires

such assistance due to the presence of a large tumor that “completely

occupies the spinal canal with compression of numerous distal nerve

roots.” (Id. at 7–8). According to Defendant’s medical records, in 2008

Defendant started experiencing back pain and numbness of his right leg,

and he had trouble sleeping as a result of the pain. (Id. at 5). Both the

Wisconsin Department of Corrections and the BOP have recognized

Defendant’s need for surgery to remove the mass and to conduct a biopsy

in order to properly diagnose it. (Id. at 5–9). However, Defendant declined

to undergo surgery in early 2020, due to the inherent risk of infection and

the lengthy recovery time. (Id. at 9). Instead, Defendant “remains firm in his

belief that he stands a better chance at limiting complications such as

infections while increasing the odds of a good outcome if he has the surgery

at a tertiary medical facility and recovers outside of a prison . . . .” (Id. at 12).



       5 Joseph Neff & Dan Kane, Freed from Prison, Dead from COVID-19, Not
Even Counted: Officials’ Missteps at Butner Made It the Deadliest Federal Lockup,
Marshall Project (July 10, 2020, 6:00 AM),
https://www.themarshallproject.org/2020/07/10/freed-from-prison-dead-from-
covid-19-not-even-counted.


                            Page 3 of 9
  Case 2:17-cr-00028-JPS Filed 01/22/21 Page 3 of 9 Document 42
        Additionally, Defendant suffers from both hypertension and

asthma, for which he receives treatment. (Id. at 13). Defendant is also obese,

with a Body Mass Index (BMI) measurement of 39.6. (Id. at 15). According

to the Centers for Disease Control and Prevention (“CDC”), those who

suffer from moderate to severe asthma and hypertension might be at an

increased risk for severe illness from the virus that causes COVID-19.6 The

CDC describes those who are obese (with a BMI of 30 or higher) and the

severely obese (BMI of 40 or higher) to have an increased risk of severe

illness should they contract COVID-19.7

3.      LEGAL STANDARD

        The Court can modify a term of imprisonment “upon motion of the

defendant after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf” or thirty days after the warden at the defendant’s

facility has received such a request for release, “whichever is earlier.”

18 U.S.C. § 3582(c)(1)(A). There must also be “extraordinary and compelling

reasons warrant[ing] such a reduction[.]” Id. § 3582(c)(1)(A)(i).

        While § 3582(c)(1)(A) instructs that a reduction must also be

“consistent with applicable policy statements issued by the [United States]

Sentencing Commission,” this circuit recently held that the relevant policy



        6Ctrs. for Disease Control and Prevention, Coronavirus Disease 2019
(COVID-19),         People    with      Certain     Medical      Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last
visited Jan. 21, 2021).
        7   Id.


                               Page 4 of 9
     Case 2:17-cr-00028-JPS Filed 01/22/21 Page 4 of 9 Document 42
statement, U.S.S.G. § 1B1.13, is inapplicable to prisoner-initiated motions

for compassionate release. United States v. Gunn, 980 F.3d 1178, 1180

(7th Cir. 2020). Therefore, a court has discretion when determining what

constitutes an “extraordinary and compelling” reason warranting

compassionate release. Id. (“[T]he trailing paragraph of § 3582(c)(1)(A) does

not curtail a district judge’s discretion. Any decision is ‘consistent with’ a

nonexistent policy statement.”). A district court may also “make the same

determinations that would normally be left to the Director of the Bureau of

Prisons [under the catchall provision at U.S.S.G. § 1B1.13 n.1(D)].” United

States v. Brown, Case No. 01-CR-196-JPS, 2020 WL 4569289, at *4 (E.D. Wis.

Aug. 7, 2020). Yet, this Court will evaluate prisoner-initiated motions for

compassionate release with due regard for the guidance provided in

§ 1B1.13 because it “provide[s] a working definition of ‘extraordinary and

compelling reasons’ . . . [which] can guide discretion without being

conclusive.” Gunn, 980 F.3d at 1180; see also United States v. Mays, Case No.

1:08-cr-00125-TWP-DML, 2020 WL 7239530, at *3 (S.D. Ind. Dec. 9, 2020)

(evaluating compassionate motions brought under the “extraordinary and

compelling” prong of § 3582(c)(1)(A) with “due regard” for § 1B1.13).

       The commentary to the Sentencing Guidelines explains that

“extraordinary and compelling reasons exist” when “[t]he defendant is

suffering from a terminal illness, (i.e., a serious and advanced illness with

an end of life trajectory),” such as cancer or advanced dementia.

U.S.S.G. § 1B1.13 n.1.(A)(i). The commentary also considers a defendant’s

medical condition to be an extraordinary and compelling reason if:

       [t]he defendant is suffering from a serious physical or mental
       condition, suffering from a serious functional or cognitive
       impairment, or experiencing deteriorating physical or mental
       health because of the aging process, that substantially


                            Page 5 of 9
  Case 2:17-cr-00028-JPS Filed 01/22/21 Page 5 of 9 Document 42
        diminishes the ability of the defendant to provide self-care
        within the environment of a correctional facility and from
        which he or she is not expected to recover.

Id. §1B1.13 n.1.(A)(ii).

         The Court will also consider whether “the defendant is not a

danger” to others or the community, as provided in 18 U.S.C. § 3142(g).

Id. § 1B1.13(B)(2).

        Additionally, prior to modifying a term of imprisonment, the Court

must evaluate the sentencing factors set forth in 18 U.S.C. § 3553(a), if

applicable. 18 U.S.C. § 3582(c)(1)(A). Pursuant to § 3553(a), when

determining the sentence to be imposed, the Court shall consider, among

other things: the nature and circumstances of the offense; the defendant’s

history and characteristics; and the need for the sentence to (1) reflect the

seriousness of the offense, promote respect for the law, and provide just

punishment, (2) afford adequate deterrence, (3) protect the public, and (4)

provide the defendant with effective training, care, and/or treatment.

4.      ANALYSIS

        Defendant has exhausted his administrative remedies. (Docket #37

at 21–22). Therefore, the Court determines whether he has presented

extraordinary and compelling reasons warranting his release. This Court

held that the outbreak of COVID-19, together with a defendant’s

underlying medical conditions that place the defendant at “high risk”

should he contract the disease, establish an extraordinary reason

warranting release. See, United States v. Gonzales, Case No. 13-CR-101-JPS,

2020 WL 4437154, at *4 (E.D. Wis. Aug. 3, 2020). According to the CDC,

Defendant’s nearly severe obesity puts him at a high risk of severe illness




                               Page 6 of 9
     Case 2:17-cr-00028-JPS Filed 01/22/21 Page 6 of 9 Document 42
should he contract the virus, and his other two conditions, asthma and

hypertension, have the potential to increase that risk.

       Further, Defendant is in dire need of spinal surgery to both ease his

pain and diagnose his large tumor. Defendant’s tumor caused the BOP to

designate him as a “Care Level Four” inmate, i.e., someone who is largely

incapable of providing self-care due to his medical condition. The Court

finds that Defendant’s imminent need for surgery and inability to care for

himself, in conjunction with the aforementioned conditions that actually or

could increase his risk should he contract COVID-19, present extraordinary

and compelling reasons warranting his release. See also United States v.

Almontes, No. 3:05-cr-58 (SRU), 2020 WL 1812713, at *5–*7 (D. Conn. Apr. 9,

2020)(finding that the defendant, who urgently needed spinal surgery and

had begun to lose the ability to care for himself, had established an

extraordinary and compelling reason warranting release); United States v.

Murphy, Docket No. 2:13-cr-00115-NT, 2020 WL 4606416, at *4 (D. Me. Aug.

11, 2020)(finding that Care Level 4 inmate with a “constellation of

conditions that increase his risk of serious illness, in conjunction with BOP’s

postponement of [his] shoulder surgery due to the pandemic” provided

“other” extraordinary and compelling reasons warranting his release).

       Finally, the Court will consider the § 3553(a) sentencing factors and

whether Defendant’s release presents a danger to others or the community

in light of 18 U.S.C. § 3142(g). As earlier noted, this Court sentenced

Defendant to 54 months of imprisonment for being a felon in possession of

a firearm. Defendant spent nearly three years in state prison and has been

incarcerated in the BOP since November 2019. He has less than a year

remaining on this sentence. The Court agrees that Defendant’s

incarceration reflects the seriousness of his offense, promotes respect for the


                            Page 7 of 9
  Case 2:17-cr-00028-JPS Filed 01/22/21 Page 7 of 9 Document 42
law, has protected the public, and has provided adequate deterrence to

Defendant. Further, the Court finds that due to Defendant’s imminent

surgery and lengthy recovery therefrom, Defendant does not present a

danger to others and the community. The Court notes that, after his

recovery, Defendant intends to assist his mother by caring for others at her

adult family care business. Lastly, the Court heeds the Government’s

submission, in which it states that it does not oppose Defendant’s release.

5.      CONCLUSION

        The Court finds that Defendant has exhausted his administrative

remedies and presented an extraordinary and compelling reason

warranting his release. After considering both the § 3553(a) factors and

§ 3142(g), the Court will grant Defendant’s motion for compassionate

release (Docket #26) pursuant to § 3582(c)(1)(A). Defendant’s sentence shall

be reduced to time served followed by a term of three years of supervised

release, which remains subject to each of the conditions set forth in the

Court’s original judgment, dated September 12, 2017 (Docket #24).

        Accordingly,

        IT IS ORDERED that Defendant Markeith D. Phipps’s motion for

compassionate release (Docket #26) be and the same is hereby GRANTED;

        IT IS FURTHER ORDERED that Defendant Markeith D. Phipps’s

term of imprisonment be and the same is hereby reduced to time served;

        IT IS FURTHER ORDERED that this Order is STAYED for up to

fourteen (14) days in order to complete any of the following steps, as may

become both appropriate and necessary: make appropriate travel

arrangements, verify a residence, and establish a release plan. If these items

have already been addressed, then Defendant must be released promptly.

If more than fourteen days are needed to make appropriate travel


                               Page 8 of 9
     Case 2:17-cr-00028-JPS Filed 01/22/21 Page 8 of 9 Document 42
arrangements, verify a residence, or establish a release plan, the parties

shall immediately notify the Court and show cause why the deadline

should be extended;

      IT IS FURTHER ORDERED that the Bureau of Prisons take all steps

necessary to release Defendant Markeith D. Phipps from incarceration in

accordance with this Order and pursuant to the amended judgment, which

follows; and

      IT IS FURTHER ORDERED that Defendant Markeith D. Phipps’s

motion to seal (Docket #38) be and the same is hereby GRANTED.

      Dated at Milwaukee, Wisconsin, this 22nd day of January, 2021.

                                 BY THE COURT:



                                 ____________________________________
                                 J. P. Stadtmueller
                                 U.S. District Judge




                            Page 9 of 9
  Case 2:17-cr-00028-JPS Filed 01/22/21 Page 9 of 9 Document 42
